Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00051-CV

                     IN THE INTEREST OF B.A.S. and B.J.S., Children

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 19-09-00242-CVK
                         Honorable Russell Wilson, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED May 3, 2022.


                                                _____________________________
                                                Patricia O. Alvarez, Justice